Appeal from a judgment (denominated order) of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered April 9, 2013 in a CPLR article 78 proceeding and a declaratory judgment action. The judgment, among other things, denied the first, second and fourth causes of action and dismissed the third cause of action.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Present — Centra, J.P, Fahey, Whalen and DeJoseph, JJ.